Citation Nr: 0911545	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-17 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 until 
September 1971. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Little Rock, Arkansas. 

The Board notes that in April 2008 the Veteran requested a 
Travel Board hearing.  The case was remanded in August 2008 
in order to comply with the Veteran's request.  In December 
2008, the Veteran testified at a hearing held at the RO 
before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the evidence of record, the Board finds that 
further development of the case is required.  The Veteran 
essentially contends that he has PTSD due to traumatic events 
in service.  The Board notes that additional development of 
the Veteran's stressor(s) is necessary prior to deciding his 
claim.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  See 38 C.F.R. §§ 3.304(f), 4.125.  A diagnosis of 
PTSD requires exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  A stressor 
involves exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the Veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the Veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection. 
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources. Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996). 
Therefore, the Veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395). 
Corroboration does not require corroboration of every detail, 
including the Veteran's personal participation in the 
identifying process. Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. 38 C.F.R. § 3.304(f)(3).

The Board notes that one of the Veteran's contentions to a 
claim of entitlement to service connection for PTSD is based 
on an in-service personal assault; specifically and alleged 
rape.  Because personal assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
which creates a proof problem with respect to the occurrence 
of the claimed stressor.  In such situations, it is not 
unusual for there to be an absence of service records 
documenting the events the Veteran has alleged.  Therefore, 
evidence from sources other than the Veteran's service 
records may corroborate an account of a stressor incident. 
See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).

Generally, VA will not deny a PTSD claim that is based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. 38 C.F.R. § 
3.304(f)(3) (2008).

Here, the record reflects that the Veteran was provided 
notice regarding the evidence needed to substantiate a claim 
for service connection by letter mailed in April 2006. 
However, that letter did not inform him of the types of 
evidence that may be used in evaluating a PTSD claim that is 
based on personal assault.  

Nevertheless, in this case the Veteran testified that he did 
not report the in-service personal assault incident to the 
authorities or otherwise confide in any other individual, 
including his wife.  The Board finds that under such 
circumstances, there are simply no other sources of 
information to research or consult that might otherwise 
corroborate the Veteran's account.  Therefore, further notice 
to the Veteran or other evidentiary development in this 
regard would be futile.

Additionally, the record reflects that the Veteran testified 
and submitted lay statements in December 2008 concerning a 
combat-related stressor.  The Veteran stated that while 
stationed at Camp Holloway in Vietnam, during January 1971, 
he participated in an accident that may have resulted in the 
casualties of fellow American service members during a mortar 
attack based upon the wrong firing coordinates.  The Board 
finds that this alleged stressor is detailed enough to allow 
for VA to attempt corroboration.  As such, on remand the 
Agency of Original Jurisdiction shall contact the Joint 
Services Records Research Center (JSRRC), or any other 
appropriate verification organization, in an attempt to 
corroborate the veteran's claimed stressor.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to verify 
the Veteran's claimed stressor with the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) or other 
appropriate organization, such as the 
National Archives.  In so doing, the 
RO/AMC shall request that the organization 
provide any information available that 
might corroborate the stressor alleged by 
the Veteran: Specifically, that the 
veteran participated in the alleged 
friendly fire mortar attack at Camp 
Holloway, Vietnam, in January 1971.  All 
efforts to verify the claimed stressors 
and all responses received, as well as any 
formal determinations, should be 
documented and associated with the claims 
file.  

2.  If the RO/AMC determines that the 
Veteran has been exposed to the claimed 
in-service stressor, then the Veteran 
should be afforded a VA psychiatric 
examination to determine the nature, 
extent, and etiology of any psychiatric 
disability found to be present.  The 
claims folders should be made available to 
and reviewed by the examiner.  All 
necessary tests should be conducted, and 
the examiner should determine whether the 
Veteran is diagnosed with PTSD in 
accordance with VA regulations. 

If PTSD is diagnosed, the examiner should 
specify the stressor or stressors used as 
the basis for the diagnosis and whether 
the stressors found to be established by 
the record were sufficient to produce a 
diagnosis of PTSD.  The examiner also 
should specify whether there is a link 
between the Veteran's current 
symptomatology and any in-service stressor 
found to be established by the record.  
The examiner should opine whether it is at 
least as likely as not (at least a 50 
percent or more probability) that the 
Veteran's claimed PTSD is related to his 
active service.  

3.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for 
service connection for PTSD based on a de 
novo review of the record.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




